Citation Nr: 1541303	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to October 1947, from August 1948 to January 1950, and from August 1950 to February 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's claims had complicated procedural history before the Board and the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed that denial to the Court.  Before the Court could address the Veteran's appeal of this issue, however, he died in March 2015.  As a result, in June 2015, the Court vacated the Board's December 2014 denial, dismissed the Veteran's appeal, and returned the case to the Board for further action.  Notably, in April 2015, the Board dismissed a PTSD rating issue that was separately on appeal to the Board at that time.


FINDING OF FACT

During the course of this appeal, the Board was notified that the Veteran died on March [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to a TDIU.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal of entitlement to a TDIU is dismissed.  



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


